In an action to annul a marriage, inter alia, on the ground of fraud, plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Westchester County (Coppola, J.), entered April 6,1981, as granted stated portions of defendant’s motion for a protective order. Order modified, by adding a provision that at the oral deposition of defendant, plaintiff may make inquiry as to whether defendant, prior to her first marriage, had an illegitimate child which she gave up for adoption as a result of her mental illness. As so modified, order affirmed insofar as appealed from, without costs or disbursements. In his fourth cause of action, plaintiff seeks annulment of the parties’ marriage on the ground of fraud. He claims that prior to defendant’s first marriage, she gave birth to an illegitimate child which she surrendered for adoption due to her mental illness. Plaintiff contends that defendant fraudulently concealed this birth and the circumstances which led to the child being surrendered for adoption. Plaintiff further contends that he would not have entered into the marriage had these facts been known to him. As long as the identity of the child is not revealed, plaintiff should be permitted to inquire, at the oral deposition, whether defendant gave birth to an illegitimate child and, if so, whether the child was surrendered for adoption and the circumstances which led to her surrendering the child for adoption. Mollen, P. J., Lazer, Mangano and Brown, JJ., concur.